04/29/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 22-0089



                              No. DA 22-0089

IN THE MATTER OF:

H.R.,

             A Youth.


                                 GRANT

        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 31, 2022, to prepare,

file, and serve the Appellant’s opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                    April 29 2022